Citation Nr: 1008248	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as depression, bipolar 
disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a 
bilateral foot disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Depression and bipolar disorder were not manifest during 
service or for many years thereafter and are unrelated to 
service.

2.  The Veteran was not involved in combat operations while 
on active duty.

3.  The Veteran's reported stressor events are not verified 
or lack the necessary information in order to be verified.  


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as depression, 
bipolar disorder and PTSD, was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA outpatient treatment records.  Further, the 
Veteran submitted his own stressor statements and private 
treatment records.  

Next, the Board finds that a VA examination is not warranted 
for this issue.  Given the absence of in-service evidence of 
chronic manifestations of depression and bipolar disorder, 
the absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claim, a remand for a VA 
examination would unduly delay resolution.

Moreover, while his diagnosis of PTSD is conceded, the 
Veteran has not described a verifiable stressor incident.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for an Acquired Psychiatric 
Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran has claimed entitlement to service 
connection for PTSD.  However, the clinical evidence 
indicates that he has also been diagnosed with disorders such 
as depression and bipolar disorder.  As a lay person, the 
Veteran is not competent to self-diagnose his symptoms as 
PTSD.  Instead, any psychiatric disorder that is reasonably 
encompassed by the Veteran's claim, reported symptoms or 
other information in the record should also be considered.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, 
the Board considers entitlement to service connection for 
depression and bipolar disorder as well as PTSD.

Depression and Bipolar Disorder
	
The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

	Regarding the diagnoses of depression and bipolar disorder, 
the service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to these psychiatric 
disorders.  At the time of discharge, the Veteran's 
separation physical examination did not indicate the presence 
of any psychiatric disorders.  Therefore, no acquired 
psychiatric disorders were noted in service.
	
	Next, post-service evidence does not reflect a psychiatric 
disorder until January 2005, when a private psychologist 
diagnosed him with depression.  This is the first recorded 
symptomatology related to a psychiatric disorder, coming some 
23 years after discharge.  Therefore, the competent evidence 
does not reflect continuity of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to a psychiatric disorder for many 
years, the evidence includes the Veteran's statements 
asserting that this disorder has existed since active duty.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
in determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1972) and initial 
diagnosis of a depression in 2005 (approximately a 23-year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence is against the contention 
that attributes the Veteran's psychiatric disorder to active 
duty.  Specifically, the competent evidence does not indicate 
that he displayed symptoms of or was diagnosed for either 
depression or bipolar disorder prior to the initial diagnosis 
of depression in January 2005.  

In conclusion, the Board concludes that the evidence of 
record establishes that the Veteran's diagnosed depression 
and bipolar disorder are not attributable to active duty 
service.  Therefore, service connection is not warranted for 
these particular psychiatric disorders. 



PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2009).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

The law further provides that "[i]f the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1) (2009).  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy or that the Veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In this case, the Veteran has been diagnosed with PTSD on 
multiple occasions.  Throughout the current appeal, he has 
reported the following in-service stressors:
*	while serving in Vietnam from July 1970 to June 1971, 
he observed as a fellow soldier named "Ron Brown" 
was shot in the stomach and died days later;
*	an unspecified incident, where the truck he was in 
was struck by bullets;
*	an unspecified incident where he was forced to drive 
a vehicle through a minefield.

The Veteran's DD-214 and personnel records indicate that he 
served in the Republic of Vietnam from July 1970 to June 1971 
as a lineman in the 40th Signal Battalion.  During his 
service, he was awarded the National Defense Service Medal, 
Vietnam Service Medal, and other various decorations.  His 
records do not note any participation in combat, and there is 
no PTSD symptomatology (to include behavioral problems) noted 
in his service treatment records.  

Having considered the Veteran's statements and service 
record, the Board concludes that he did not participate in 
combat operations in Vietnam.  Although his decorations 
confirm that he was in Vietnam, there are no decorations, 
such as a Silver Star or Purple Heart Medal, which would 
indicate combat participation.  Consequently, the Board finds 
that the Veteran did not engage in combat with the enemy 
within the meaning of 38 U.S.C.A. § 1154(b).  

As such, his statements and testimony concerning the alleged 
stressors may not be accepted, standing alone, as sufficient 
proof of their occurrence.  Therefore, independent evidence 
is necessary to corroborate his statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  

Next, after a review of the claims file, the Board finds that 
two of the Veteran's claimed in-service stressors lack enough 
specificity to enable them to be verified.  Specifically, in 
his November 2005 statement, he recalled incidents such as 
being shot while returning from an assignment where bullets 
struck his vehicle.  Moreover, in that statement, he 
described an incident where he and other soldiers drove a 
"trencher" through a known minefield.  However, in both 
cases, he has not stated when these events took place.  Thus, 
the Board cannot ascertain if he was present when these 
alleged incidents occurred.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the Veteran's own personal 
involvement, was not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, given the lack of specificity 
regarding the asserted stressor events, the Board is unable 
to verify the stressors asserted.  

Concerning his account of witnessing the shooting death of 
"Ron Brown", the Veteran's statement lacks specificity 
regarding the date of the event.  Even so, the Veteran's 
information and account were sent to the U.S. Army & Joint 
Services Records Research Center (JSRRC) for verification.  
The JSRRC responded in June 2007, stating that the morning 
reports from the 40th Signal Battalion for the year 1971 did 
not indicate that a "Ron Brown" was assigned to the unit.  
Although there was a Private Barry Brown who was killed while 
serving in this battalion in 1971, his death was from non-
hostile injuries.  

Additionally, while the record clearly indicates that the 
Veteran was diagnosed with PTSD on a number of occasions, 
these diagnoses were not associated with any verifiable in-
service stressor and, as noted above, the Board finds that he 
did not engage in combat with the enemy.  Further, "[a]n 
opinion by a mental health provider based on a post-service 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor."  Cohen v. Brown, 10 Vet. App. 
128, 145 (1997).  

The evidence in the claims file includes a statement from a 
VA staff psychologist, who stated that the Veteran suffers 
from PTSD that is related to his combat experiences in 
Vietnam.  However, for the same reasons as above, this 
statement is insufficient to establish service connection for 
PTSD, as it does not relate the diagnosis to a stressor and, 
as was discussed above, he is not a combat veteran.  

In consideration of the above, the Board finds that the in-
service stressors identified are not specific enough in order 
to be verified as is necessary to establish a claim for PTSD 
pursuant to 38 C.F.R. § 3.304(f).  For this reason, the Board 
finds that equipoise is not shown, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  As the weight of the evidence is against the claim 
for service connection for PTSD, the Board is unable to grant 
the benefits sought.  

Next, the Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorders 
and active duty service.  While the Board reiterates that he 
is competent to report symptoms as they come to him through 
his senses, psychiatric disorders are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as depression, bipolar disorder and PTSD is denied.


REMAND

	On the issue of entitlement to service connection for a 
bilateral foot disorder, the Board concludes that further 
development is necessary to adjudicate the claim.  
Specifically, the Veteran's service treatment records 
indicate that bilateral pes planus was observed at his entry 
physical examination in October 1969.  
	
	However, even though it was characterized as asymptomatic, 
and the Veteran denied any foot symptomatology, he claimed to 
have experienced foot difficulty at a second physical 
examination in February 1970 and the examiner noted that he 
"has weak ankles" for which he was treated by a private 
physician.  The specifics of such treatment are not contained 
in the claims file.  Moreover, in his November 2005 
statement, he stated that he has "feet trouble" because of 
his flat feet.  
	
	A veteran is generally not competent, as a lay person, to 
make statements regarding the diagnosis of his claimed 
disorders.  However, the Court of Appeals for Veteran's 
Claims has stated that pes planus is a disorder that he is 
competent to testify about, based on the observable flatness 
of his feet and the accompanying pain.  See Falzone v. Brown, 
8 Vet. App. 398 (1995).  Given the Veteran's statements here, 
the Board concludes that a VA examination and opinion is 
necessary.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any foot disorder found to be present.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in detail. 

The examiner should express an opinion as 
to whether it is at least as likely as not 
that any disability to the foot or ankle 
is related to or had its onset in service.  

In the case of pes planus, since this 
disorder was observed upon his entry into 
active duty, the examiner should express 
an opinion as to whether it is at lease as 
likely as not that the Veteran's pes 
planus was permanently aggravated by 
active duty service.  

All findings and conclusions should be set 
forth in a legible report and any opinions 
should be accompanied by a rationale.  If 
the examiner is unable to provide such an 
opinion without resorting to speculation, 
a specific reasoning for the inability to 
provide such an opinion should be 
provided. 

2. When this development is complete, the 
claim should be readjudicated on appeal.  
If the benefits sought on appeal are not 
granted, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


